DETAILED ACTION
This detailed action is in response to the application filed on June 29, 2020, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings filed on July 13, 2020 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 3a, 3b, 5a, 5b, 6a, 6b, 51a, 51b, 61a, and 61b in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings filed on July 13, 2020are objected to because they do not include Figure 8 referenced in the written description (Paragraph 79 (hereinafter "Pr")).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings filed on July 13, 2020 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 31, 300, 311, 312 (Pr79,80,85,88,91,92,96).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
In Claims 1 and 3, "a control device for determining a first target aeration amount as the target aeration amount, and after having determined the first target aeration amount, determining a second target aeration amount as the target aeration amount";
In Claims 1 and 3, "an aeration device for performing the aeration";
In Claims 5 and 8, "a treatment target water information acquisition unit for acquiring treatment target water information"; and,
In Claims 5 and 8, "a storage medium for storing the treatment target water information".
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 each recite an "aeration amount control system" in the preamble yet nothing in the claim recites any structure that would control the introduction of a gas such as a valve.
In Claims 1 and 3, the recitation of supplying gas based on a target aeration amount does not provide any definition as to what constitutes the basis rendering the claims indefinite.
In Claims 1 and 3, nothing in the claims indicates how a measurement device calculates the various values recited.  For purposes of examination, the measurement device will be interpreted as a device which measures some physical parameter.
In Claims 3 and 4, no reference points indicate what should be considered "respective first change amounts" rendering the claims indefinite.
In Claims 1 and 3, the recitation of the control device determining a value renders the claims indefinite as nothing in the claims indicate how this determination is made.
Claims 6 and 9 each recite an "aeration amount control method" in the preamble yet nothing in the claim recites any step for controlling the amount of aeration.
In Claims 6 and 9, the recitation of supplying gas based on a target aeration amount does not provide any definition as to what constitutes the basis rendering the claims indefinite.
Claims 6 and 9 each recite a change amount calculation step based upon a single transmembrane pressure difference occurring during the aeration step yet the specification describes the calculation requires two transmembrane pressure difference values (Pr28).
In Claim 9, no reference point indicates what should be considered "respective first change amounts" rendering the claim indefinite.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 4 do not recite any additional structural limitations beyond those in Claims 1 and 3 from which the claims depend, respectively, and therefore do not further limit the device claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, et al., U.S. Publication No. 2015/0021266 (hereinafter "Yoshida") in view of Ginzburg, et al., U.S. Publication No. 2007/0039888 (hereinafter "Ginzburg").
Applicants' claims are directed towards a device and a method.
Regarding Claims 1, 2, and 5, Yoshida discloses an aeration amount control system for performing aeration for a separation membrane in a membrane separation tank storing treatment target water (Fig. 1, Pr47) on the basis of a target aeration amount, the aeration amount control system comprising a control device for determining a first target aeration amount as the target aeration amount, and after having determined the first target aeration amount, determining a second target aeration amount as the target aeration amount (Figs. 1, 5, item 10, Pr55,91 (note controller can be used to calculate amount of diffusion air)); an aeration device for performing the aeration by supplying gas on the basis of the target aeration amount determined by the control device (Fig. 1, item 
Yoshida does not disclose wherein if a first change amount of the transmembrane pressure difference of the separation membrane calculated by the measurement device for the aeration performed on the basis of the first target aeration amount by the aeration device, calculated by the measurement device, is greater than a second change amount of the transmembrane pressure difference of the separation membrane calculated by the measurement device for the aeration performed on the basis of the second target aeration amount by the aeration device, the control device determines a value smaller than the second target aeration amount, as a third target aeration amount.
Regarding Claims 3, 4, and 8, Yoshida discloses an aeration amount control system for performing aeration for a plurality of separation membranes in a membrane separation tank storing treatment target water (Fig. 1, Pr47,50) on the basis of a target aeration amount, the aeration amount control system comprising a control device for determining a first target aeration amount as the target aeration amount (Figs. 1, 5, item 10, Pr55,91 (note controller can be used to calculate amount of diffusion air)); an aeration device for performing the aeration by supplying gas on the basis of the target aeration amount determined by the control device (Fig. 1, item 7, Pr54,91,100; see also 112(b) analysis above); and a measurement device for measuring calculating change amounts of transmembrane pressure differences of the plurality of separation membranes with 
Yoshida does not disclose wherein if a difference between respective first change amounts of the transmembrane pressure differences of the plurality of separation membranes during the aeration performed on the basis of the first target aeration amount by the aeration device, calculated by the measurement device, is smaller than a threshold, the control device determines a value smaller than the first target aeration amount, as a second target aeration amount.
Ginzburg also relates to an aeration control system and discloses using different transmembrane pressure difference to set the aeration rate (Pr101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the values of the target aeration rate in the device disclosed by Yoshida based on increased and decreased transmembrane pressure as disclosed by both Yoshida (Pr9,70,74,95,96) and Ginzburg (Pr101) because, according to Ginzburg, changing the aeration rate is considered routine optimization (Pr101) and, according to Yoshida, changing the aeration rate results in improved cleaning (Pr19) and optimization avoids excessive air diffusion (Pr77).
Additional Disclosures Included:  Claim 2: wherein if the first change amount is smaller than the second change amount, the control device determines a value greater than the second target aeration amount, as the third target aeration amount (see Claim 1 and 112(d) analyses above).  Claim 4: wherein if the difference between the respective first change amounts is equal to or greater than the threshold, the control device determines a value greater than the first target aeration amount, as the second target Claims 5, 8: an information acquisition device including a treatment target water information acquisition unit for acquiring treatment target water information about the treatment target water in the membrane separation tank (Yoshida, Fig. 1, item Fm, Pr57), and a storage medium for storing the treatment target water information (Yoshida, Pr57), the target aeration amount determined by the control device (Yoshida, Pr57), and the change amount of the transmembrane pressure difference calculated by the measurement device, in association with each other (Yoshida, Pr57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PATRICK ORME/Primary Examiner, Art Unit 1779